Citation Nr: 0935290	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  06-28 350A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).    

2.  Entitlement to service connection for diabetes mellitus 
(DM). 

3.  Entitlement to service connection for hypertension, 
including as secondary to DM.  


REPRESENTATION

Appellant represented by:	American Ex-Prisoners of War, 
Inc.


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1972 to 
November 1974. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which denied the above claims. 

The Veteran's VA treatment records indicate that, in addition 
to PTSD, he has been diagnosed with major depressive disorder 
with psychotic features, psychosis, anxiety, and a cognitive 
disorder, not otherwise specified.   In Clemons v. Shinseki, 
23 Vet.App. 1 (2009), the United States Court of Appeals for 
Veterans Claims (Court) held that the scope of a mental 
health disability claim includes any mental disability that 
may reasonably be encompassed by the claimant's description 
of the claim, reported symptoms, and the other information of 
record.  Clemons v. Shinseki, 23 Vet.App. 1, 5-6 (2009).  Not 
surprisingly, because Clemons had not yet been issued when 
this case was adjudicated, the RO has not considered 
alternative current conditions within the scope of the filed 
claim.  Thus, a de novo review by the RO of the issue of 
service connection for an acquired psychiatric disorder is 
warranted, and the issue has been re-characterized as noted 
on the title page.

In April 2006, the Veteran made contentions regarding 
glaucoma.  This matter is referred to the RO for appropriate 
action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.  

As an initial matter, the record reflects that, in February 
2005, the Veteran filed a notice of disagreement (NOD) to the 
October 2004 rating decision that denied service connection 
for diabetes mellitus (DM).  The Board finds that the 
Veteran's NOD regarding this issue was timely filed with the 
agency of original jurisdiction.  See 38 C.F.R. §§ 20.201, 
20.300, 20.301(a), 20.302(a).  However, it does not appear 
that the RO issued a statement of the case (SOC) in response 
to the Veteran's February 2005 NOD.  In such cases, the Board 
is required to remand the issue to the RO for issuance of a 
SOC.  See Manlicon v. West, 12 Vet. App. 238 (1999).

In regard to his PTSD claim, the Veteran contends that he has 
this condition as a result of witnessing the following 
incidents during service: 1) the accidental death of a fellow 
soldier was run over by an all-terrain vehicle in May/June of 
1973 or May/June 1974, and 2) the injury of a warrant officer 
when he was struck by a helicopter rotor in May/June of 1973 
or May/June 1974.  He has reported that he was stationed at 
Fort Hood in Texas when these events occurred.  Additionally, 
the Veteran's personnel records, which are already associated 
with the claims file, indicate that from April 1973 to June 
1973, the Veteran served with the Air Troop, 3rd Squadron, 1st 
Cavalry of the 1st Cavalry Division, and from June 1973 to 
November 1974, served with Air Troop 1, 6th Cavalry of the 1st 
Cavalry Division.  Finally, the Veteran has reported that he 
cannot recall the names of the soldier killed or the warrant 
officer injured.  

Stressor verification requires that the Veteran provide, at a 
minimum, a stressor that can be documented, the location 
where the incident took place, the approximate date of the 
incident, and the unit of assignment at the time the 
stressful event occurred.   See M21-1MR, Part IV.ii.1.D.14.d.  
The Veteran has provided the approximate dates and locations 
of his reported stressors, and his DD-214 reveals his duty of 
assignment at those times.  Moreover, the stressors described 
by the Veteran could be verifiable insofar as they may be 
documented events.  Regardless of whether they are 
verifiable, efforts to corroborate his reported in-service 
stressors should be undertaken before the Board renders a 
decision in this case.  

Further, regardless of whether the Veteran's PTSD stressors 
can be verified, a medical opinion regarding the etiology of 
the Veteran's acquired psychiatric disorder(s) is necessary 
to make a determination in this case.  See 38 U.S.C.A. 
§ 5103A (d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
On separation examination in October 1974, the Veteran gave a 
history of nervous trouble.  He has provided competent 
reports of witnessing stressful events during service and 
having a continuity of symptomatology since service, and has 
been diagnosed with PTSD, major depressive disorder with 
psychotic features, psychosis, anxiety, and a cognitive 
disorder, not otherwise specified.  VA has neither afforded 
the Veteran an examination nor solicited a medical opinion as 
to the onset and/or etiology of any acquired psychiatric 
disorder(s).  

In regard to his hypertension claim, the Board finds that the 
issue of entitlement to service connection for hypertension, 
including as secondary to DM, is inextricably intertwined 
with the question of whether the Veteran is entitled to 
service connection for DM.  See Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991) (two issues are "inextricably 
intertwined" when they are so closely tied together that a 
final decision on one issue cannot be rendered until a 
decision on the other issue has been rendered).  As such, the 
claim for entitlement to service connection for hypertension, 
including as secondary to DM, is deferred pending the 
readjudication of the Veteran's DM claim.  

Review of the claims folder also shows that the Veteran is in 
receipt of disability benefits from the Social Security 
Administration (SSA).  These records should be obtained on 
remand.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  
As this case is being remanded for the foregoing reasons, any 
recent VA treatment records from the New Orleans, Louisiana, 
VA Medical Center should also be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case 
addressing the issue of service connection 
for diabetes mellitus (DM).  Inform the 
Veteran that in order to complete the 
appellate process for this matter he 
should submit a timely substantive appeal.  
If the Veteran completes his appeal by 
filing a timely substantive appeal, the 
matter should be returned to the Board.

2.  Make arrangements to obtain a complete 
copy of the Veteran's treatment records 
from the New Orleans, Louisiana, VA 
Medical Center, dated since August 2005.

3.  Make arrangements to obtain from SSA 
copies of all the documents or evidentiary 
material that were used in considering the 
veteran's claim for disability benefits.

4.  Request that the U.S. Army and Joint 
Services Records Research Center (JSRRC) 
provide any available information that 
might corroborate the Veteran's alleged 
in-service stressors from his time served 
with 1) the Air Troop, 3rd Squadron, 1st 
Cavalry, of the 1st Cavalry Division, from 
April 1973 to June 1973, and 2) Air Troop 
1, 6th Cavalry, of the 1st Cavalry Division 
(Ft. Hood, Texas), from June 1973 to 
November 1974, including 1) the accidental 
death of a fellow soldier was run over by 
an all-terrain vehicle in May/June of 1973 
or May/June of 1974, and 2) the injury of 
a warrant officer when he was struck by a 
helicopter rotor in May/June of 1973 or 
May/June of 1974.  He claims that the 
incidents occurred during training 
exercise Gallahan.  

JSRRC should be provided with copies of 
the Veteran's service personnel records 
showing service dates, duties, and units 
of assignment, as well as his Information 
in Support of Claim for Service Connection 
for PTSD dated August 16, 2004, his PTSD 
stressor statements received in October 
2007 and November 2007, and any additional 
relevant evidence associated with the 
claims folder as a result of this remand.

5.  Thereafter, schedule the Veteran for a 
VA psychiatric examination.  The claims 
file and a copy of this remand must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination.  All necessary tests should 
be conducted.

The examiner must express an opinion as to 
whether the Veteran meets the criteria for 
PTSD contained in DSM-IV, and if he meets 
such criteria, whether PTSD can be related 
to the stressor or stressors reported by 
the Veteran and established as having 
occurred during active service.   

Regardless of whether the Veteran is 
diagnosed with PTSD, the examiner is 
requested to provide an opinion as to the 
diagnosis, date of onset, and etiology of 
any other psychiatric disorder found to be 
present, i.e., major depressive disorder 
with psychotic features, psychosis, 
anxiety, cognitive disorder, etc.   

The examiner should provide an opinion as 
to whether it is at least as likely as not 
(50 percent or greater probability) that 
any current psychiatric disorder had its 
onset during active service or is related 
to any in-service disease or injury.  In 
providing this opinion, the examiner 
should acknowledge the Veteran's 
complaints of nervous trouble on 
separation examination in October 1974.

The examiner must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the conclusions.

6.  Finally, readjudicate the Veteran's 
claims for service connection for 
hypertension and for an acquired 
psychiatric disorder, including PTSD.  If 
the claims remain denied, provide the 
Veteran with a supplemental statement of 
the case and allow an appropriate time for 
response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

